Case 2:19-cr-00092-LMA-MBN Document 27 Filed 06/13/19 Page 1 of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * . CRIMINAL NO. 19-092
Vv. * SECTION: “I”

DANIEL CABRERA-VERGARA, JR. *

a/k/a “Junior”

alk/a “Jr.” €
LARANZA THOMAS *

a/k/a “Dude”

* * *
ORDER

Having considered the motion of the Government’s Motion and Incorporated
Memorandum to Unseal the Record;

IT IS HEREBY ORDERED that the Clerk of Court for the Eastern District of Louisiana
unseal the record in the above-captioned matter.

New Orleans, Louisiana, this | day of June, 2019

HONORABLE DANA M. DOUGLAS
UNITED STATES MAGISTRATE JUDGE

 
